FILED
                             NOT FOR PUBLICATION                            NOV 08 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JOCIEL PEDROZA PEDROZA-                          No. 10-71324
MACIAS,
                                                 Agency No. A098-801-333
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 8, 2011 **

Before:        O’SCANNLAIN, TASHIMA, and GRABER, Circuit Judges.

       Jociel Pedroza Pedroza-Macias, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo questions of law, Salviejo-Fernandez v. Gonzales, 455 F.3d
1063, 1066 (9th Cir. 2006), and we deny the petition for review.

      Pedroza-Macias’ 2008 conviction for violating California Health & Safety

Code § 11359 is an aggravated felony under 8 U.S.C. § 1101(a)(43)(B) that

renders him removable under 8 U.S.C. § 1227(a)(2)(A)(iii), and ineligible for

cancellation of removal under 8 U.S.C. § 1229b(a)(3). See id. at 1066 (“A state

drug offense is an ‘aggravated felony’ for immigration purposes . . . if it would be

punishable as a felony under federal drug laws.”).

      PETITION FOR REVIEW DENIED.




                                          2                                    10-71324